Appeal by the defendant from two judgments of the Supreme Court, Kings County *527(Lane, J.), both rendered June 15, 1984, convicting him of robbery in the first degree (two counts; one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s allegations regarding his counsel’s failure to investigate his case and advise him of his constitutional rights are not supported by the record before this court and are more properly the subject of a motion pursuant to CPL 440.10.
The defendant did not assert his objection to the adequacy of the plea allocutions in the court of first instance and therefore failed, as a matter of law, to preserve his claim for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, contrary to the defendant’s contention, the factual allocutions for the charged crimes were legally sufficient and were not the product of coercion by the court. Significantly, during the plea allocutions, the defendant specifically stated that he was pleading guilty because he was in fact guilty.
Finally, the imposed sentences, which were negotiated for by the defendant, were neither harsh nor excessive and did not constitute an abuse of discretion (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.